DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-4, filed 4/29/22, with respect to the non-final have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

						Rejoinder
Claims 1-6, 8-10, 12-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-6, 8-10, 12-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/30/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Narayana (US Pat.: 5118482) describes that after performing the relevant steps to incorporate aluminum into the zeolite framework, an analysis of the non-framework alumina shifted from 18% (col. 5, lines 42-44) to 6% based on the total aluminum observed in the zeolite (col. 5, lines 44-45).  This is determined using a 27 Al NMR analysis (col. 5, lines 31-33).  In other examples, Narayana shows that the non-framework Al are all below the claimed amount (see table 2, 3, 5).  Frameworks useable here include chabazite (col. 3, line 8).  
As to the silica/alumina ratio, Narayana does not describes the ratio of these compounds to be in the range of 20-100 however.  In fact, the ranges are well below 20 (see col. 5, lines 11-13).  
Narayana also does not describe adding a metal or the claimed surface area.  These features were addressed using the references: Su, Wengkang, et al. “Correlation of the changes in the framework and active Cu sites. . “ (to treat the metal feature), Buzimov, et al.  “Effect of Mechanical Treatment on properties of zeolites with CHA structure” (for the surface area feature) and Labarge (US Pub.: 2002/0132724) (for the surface area feature). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        May 16, 2022